 20DECISIONSOF NATIONALLABOR RELATIONS BOARDAce Cab Company, d/b/a Checker Cab CompanyandLocal 5,Transportation Services and AlliedWorkers of Seafarers InternationalUnion ofNorth America,AFL-CIO. Case 14-CA-4507March 24, 1969DECISION AND ORDERBY MEMBERSFANNING,JENKINSAND ZAGORIAOn December 16, 1968, Trial Examiner LowellGoerlich issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesandrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the General Counsel filed exceptions totheTrialExaminer'sDecision and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and supportingbrief, and the entire record in this case, and herebyadoptsthefindings,conclusions,andrecommendations'oftheTrialExaminer,asmodified below.The Trial Examiner found that by removingRobertRedmond's cab from service in order todiscourage the union activities of its driver, CharlesGardner,andbydiscriminatorilydischargingGardner thereafter,Respondent has engaged inunfair labor practices within the meaning of Section8(a)(1)and (3) of the Act. In the absence ofexceptions, thereto,we adopt these findings andconclusions.TheGeneralCounsel,however,hasfiledexceptions to the Trial Examiner's recommendedremedy, some of which we believe have merit.Rather than recommending reinstatement, backpay,and the usual posting of notices with respect toGardner's unlawful discharge, the Trial Examinerhas adopted as his recommended remedy the termsof a settlement agreement negotiated by the partiesprior to the hearing, but which the Respondent hadrefused to honor and approval of which had beenwithdrawn by the Regional Director.''This agreement,as adopted,provided that Respondent would payGardner $1,300 for "lost pay"and $151 to Redmond for the loss ofservices of his cab.Earlier in the course of the proceedings the RegionalDirector and the Trial Examiner had approved this settlement agreementand later, when the Respondent had first refused to comply with its terms,the Regional Director withdrew his support of the settlement and moved toWe do not believe that the terms of the abortedsettlement agreement should control or otherwiseeffect the remedy in this proceeding. Rather, webelieve that the public interest requires that theterms of the remedy be determined by the nature ofthe violation and not by the interests of particularparties.Accordingly, we find that the remedy willbest effectuate the purposes of the Act if it embracesthe usual reinstatement, backpay, and the posting ofthe notice.We shall so order.NordowefindtheTrialExaminer'sRecommended Order that cab owner Redmond berecompensed for the loss of services of his cab in theamount of $151 to be appropriate under thecircumstances presented. The fact that the orderedwithdrawal of the cab from service may have beenfound to have been a discriminatory act directedagainst the cab's driver, Gardner, cannot obscurethe fact that the cab was then in need of substantialrepairs if it was to meet vehicle standards imposedby a city regulatory agency. Redmond admitted thatthe repair responsibility for the cab was his, andthat the cab could not pass inspection had itremained in service. He further testified that he didnot thereafter put the cab back in service, butrather, because of the cost involved in bringing thecab up to a standard which would permit it to passcity inspection, decided to sell the cab, and a fewmonths later did in fact sell it. We do not find itappropriate, therefore, as did the Trial Examiner, toorder the Respondent to compensate Redmond, athirdparty and a nonemployee, for the loss ofservices of his cab. In these circumstances, we deeman order requiring Respondent to cease and desistfrom ordering withdrawal of cabs from service fordiscriminatory reasons sufficient to remedy theviolation.We shall revise the Recommended Order,accordingly.ORDERPursuant to Section10(c) of the National LaborRelationsAct, asamended, the National LaborRelations Board orders that the Respondent, AceCab Company, d/b/a Checker Cab Company, St.Louis,Missouri,its officers,agents, successors, andassigns, shall:1.Ceaseanddesistfromdiscouragingmembership in Local 5,Transportation services andAlliedWorkersof Seafarers InternationalUnion ofNorthAmerica,AFL-CIO,or any other labororganization,byremovingfromservicefordiscriminatoryreasonsanycabusedby itsemployees or by discriminatorily discharging any ofits employees or discriminating in any other mannerreschedule the hearing.At the rescheduled hearing the Trial Examiner tookevidence respecting these matters and found that the settlement agreementwas validly entered into, and he therefore recommended that the Boardorder the Respondent to comply therewith. However,upon an interimappeal taken by the General Counsel, the Board ordered the TrialExaminer to commence with a hearing on the merits.175NLRB No. 8 CHECKER CAB CO.with respect to their hire or tenure of employmentor any term or condition of employment.'2.Take the following affirmative action whichwill effectuate the policies of the Act:-(a)Offer to Charles Augustus- Gardner immediateand full reinstatement to his former or substantiallyequivalentposition,withoutprejudicetohisseniority or other rights and privileges, and makehim whole for any loss of earnings he may havesuffered by payment to him of a sum of moneyequal to that-which he would have earned from thedate of his discharge to the date of the offer ofreinstatement, less his net earnings during suchperiod(Crossett Lumber Company, 8NLRB 440).Said backpay to be computed on a quarterly basisin the manner established by the Board in F. W.Woolworth Company,90 NLRB 289, together withinterest thereon at the rate of 6 percent per annum.Isis Plumbing & Heating Co.,138 NLRB 716.(b) Preserve and, upon request, make available totheBoard or its agents, for examination andcopying, all payroll records, social security records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under these regulations.(c)Post at its plant and offices at St.' Louis,Missouri, copies of the attached notice marked"Appendix."'Copiesof said notice, on formsprovided by the Regional Director for Region 14,afterbeingduly,signedbyRespondent'srepresentative, shall be, posted- by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takento insure that said notices are not altered, defaced,or covered by any other material.(d)Notify the Regional, Director for Region 14, inwriting,within 10 days from the receipt of thisDecision,what steps have been taken to complyherewith.IT IS FURTHER ORDERED that the complaint bedismissed insofar as it alleges unfair labor practicesnot specifically found herein.-'In the event that thisOrder isenforced by a decree of the United StatesCourtof Appeals,there shall be substituted for the words "a Decision andOrder"thewords"aDecree of the United StatesCourt of AppealsEnforcing an Order "APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify our employees that:WE WILL NOT discourage membership in Local 5,TransportationServicesandAlliedWorkersofSeafarers InternationalUnion of North America,AFL-CIO, or in any other labor organization of ouremployees, by removing from service for discriminatory21reasonsany cab used by our employees or bydiscriminatorilydischarging them or in any othermanner discriminating against themin regardto theirhire or tenure of employment or'any term or conditionof employment.,WEWILL offer to Charles Augustus Gardnerimmediate and full reinstatement to his former orsubstantially equivalent position, without prejudice tohis-seniority or other rights and privileges, and makehim whole for any loss ofearningshemay havesuffered by reason of our discrimination against him.WE WILL notify Charles Augustus Gardner, ifpresently serving in the Armed Forces of the UnitedStates,ofhisrighttofullreinstatementuponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.DatedByACECABCOMPANY,D/B/ACHECKERCABCOMPANY(Employer)(Representative)(Title).This notice must remain posted for 60 consecutive daysfrom the' date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 1040 Boatmen'sBank Building, 314 North Broadway, St. Louis, Missouri,Telephone 314-622-4167.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE 'LOWELL GOERLICH, Trial Examiner: This matteroriginally came before the Trial Examiner on April 8,1968, upon the complaint of the General Counsel, for theNational Labor Relations Board, herein referred to as theBoard, dated January 31, 1968, pursuant to a charge filedby Local 5, Transportation Services and Allied Workersof Seafarers InternationalUnion of North America,AFL-CIO. On that date all parties executed a settlementagreement which was approved by the Board's RegionalDirectorforRegion 14 and the Trial Examiner.Thereafter, on July 19, 1968, the General Counsel filed amotion to. reschedule hearing in which it was alleged thatRespondentAce Cab Company, d/b/a Checker CabCompany, had failed to comply with the terms of thesettlement agreement and that the Regional Director hadwithdrawn his approval of the settlement agreement.Hearing was commenced upon said motion in St. Louis,Missouri, on August 15, 1968, at which time Arthur S.Margulis, without objection, withdrew as counsel for theRespondent. The Respondent also appeared by BarbaraCostello, president of the Respondent. Continuance wasgranted so that the Respondent might obtain counsel.Thereafter the hearing reconvened on August 26, 1968, atwhich time Kenneth V. Byrne appeared as counsel for theRespondent.The parties stipulated at the hearing that at all timesmaterial herein, Ace Cab Company and Checker ServiceCorporationhadbeenasingle-integratedbusinessenterprise and that during the year ending December 31,1967, Ace Cab Company had a gross income in excess of 22DECISIONSOF NATIONALLABOR RELATIONS BOARD$500,000 and that the operationsof Ace Cab Companyare similar to the operations of Supreme,Victory, andDeLuxe Cab Companies,as described in the Board'sDecision in the case reported in 160 NLRB 140 bearingthat title,that the aforesaid$500,000 gross income of theRespondent is composed of an amount of around$220,000 which is gross receipts of the Respondent andthat the remainder is made up of the gross income ofindividualswho operate cabs which are associated oraffiliatedwith the Respondent in the same manner as setforth in the case above mentioned.Credibletestimony alsoestablished that during the period above mentioned theRespondent consumed gas and fuel oil in the amount of$40,800 which originated outside the State of Missouri.Itwas admitted that at all times material herein theRespondent is and has been a corporation duly organizedunder and existing by virtue of the laws of the State ofMissouri,and has maintained its principal office and placeof business in St. Louis,Missouri,where it is now and, atall times material herein,has engaged in the furnishing oftaxicab services within the St. Louis, Missouri, area.A current collective-bargaining agreement between AceCab Company,Inc., doing business as Checker Cab, andLocal5,Transportation Services and AlliedWorkers ofSeafarersInternationalUnionofNorthAmerica,AFL-CIO,governedthetermsand conditions ofemployment of the taxi drivers, including those whoworked directly.for the Respondent and those individualswho operated cabs which were associated or affiliated withthe Respondent.Based upon the foregoing the Trial Examiner held thatat all times material herein the Respondent is and hasbeen an employer as defined in Section 2(2) of theNational Labor Relations Act, as amended,herein calledthe Act,and engaged in operations affecting commerce asdefined in Section 2(6) and(7) of the Act.Both the General Counsel and the Respondentmaintained that the settlement agreement should bevacated and the issues raised by the complaint litigated.The Union requested that the Trial Examiner enter anorder recommending to the Board"that it issue its orderthat the Respondent comply in all respects with thesettlement agreement."The Trial Examiner heard evidence and argument uponthese matters.The credible evidence disclosed that the Respondentwith the advice of counsel executed the settlementagreementwithfullknowledge of its content andconsequences,and that the Respondent posted the noticerequired by the settlement agreement which among otherthings contained,We will make owner Robert Redmond whole for lossof cab rental because we removed his cab from serviceby paying to him the sum of $151.We will pay $1,300 to Charles Gardner,who haswaived his right to reinstatement, for pay lost becausehis cab was removed from service because he was fired.Thereafter the Respondent refused to pay the moneydue and owing under the settlement agreement.Therewas no claim made or evidence submittedindicating that the Respondent had engaged in any unfairlabor practices subsequent to the date of the settlementagreement.Upon this state of the record the Trial Examiner heldthat good cause had not been presented which wouldjustify the vacation of the settlement agreement andrecommended to the Board that the Respondent berequired to abide by the settlement agreement and makepayments in accordance with its provisions. The TrialExaminer further recommended, in event the Respondentdid not make the payments pursuant to the settlementagreement within 10 days, that the Board enter an orderrequiring the Respondent to make additional payment ofsuch amounts as may have accrued since the date thesettlement agreement was executed.'The General Counsel filed a direct appeal from theTrial Examiner's ruling.The Board entered the followingorder:"It is hereby ordered that General Counsel'srequest for special permission to appeal Trial Examiner'srulingrefusingtovacate settlement agreement andconduct hearing be, and it hereby is, granted, and that theappeal be, and it hereby is, granted, the Trial Examiner isreversed and he is hereby directed to conduct hearing onthe complaint."Pursuant to such direction the case came on for hearingon August 29, September 16, and October 14, 1968, at St.Louis,Missouri.Eachpartywasaffordedafullopportunitytobeheard,tocall,examine,andcross-examine witnesses,to argue orallyon record, tosubmit proposed findingsof facts andconclusions of law,and to file briefs. All briefs havebeen carefully consideredby the TrialExaminer.The issue before theTrialExaminer is whether theRespondent, because Charles Gardner, theunion steward,had engagedinunion activity,removed from service theThe TrialExaminer commented:It is the Trial Examiner's opinion that he has beard no good causewhy the Respondent at this late date should be entitled to repudiate itsagreement which was solemnly entered into by its counsel and beallowed to relitigate the issues in this case and cause the expense anddelay, and the continued disturbance of interstate commerce whichalways results from this type of litigation.The Trial Examinerfurther commented:The TrialExamineris ofthe further opinion that the General Counsel'sclaim that the settlement agreement should be vacated because it has notbeen complied with does not constitute good cause for vacating it either.Had there been some subsequent unfair labor practices or somethingof thatcharacter,then the Trial Examiner wouldapproachthe wholesituationfroma different point of view,but here we simply have asettlement agreementwhichwas solemnly entered into by the parties, thepurpose of which was to resolve issues in a case, then we findone partythat refusesto abide bythe termsof suchsettlement agreement. TheRespondent has had its day incourt.It appeared,ithad an opportunityto exercise all the rights of causing the General Counsel and theCharging Partyto present their case, it chose notto dothat, instead itwaived those rights and composed any differencesthat it mighthave, asthe GeneralCounseldid his claim,into a settlement agreement. Suchagreement ought not to be treatedlightly. The purposeof the agreementwas to resolvea dispute whicharose in interstate commerce. Suchsettlement agreements are encouraged,not only by the Board, but by thecourts and by the statute itself.The Trial Examinerisof the opinion that at this time ifhe vacatedthe settlement agreementhe wouldbe acting in contradiction of thedeclared policy of the Act,and in reopening this case he would becontributingto discordand disharmony in interstate commerce, andkeep alive issueswhichhave been resolved.The request of theGeneralCounsel to vacatethe settlementagreement is denied.On the other hand,theBoardcannot obviouslycountenance aRespondent or a ChargingParty, or any other partyto a settlementagreement who refuses to abideby theterms of such agreement.Thus, itappearsto bein order thatthe TrialExaminer recommendsome action on thepart of theBoard which will effectuate the policies ofthe Actand obtainwhat all partiesagreed was the preferred method ormeans of settlinga disputewhich arose within theterms of the Act.The TrialExaminer has considered,therefore,the motion made by theChargingParty thatthe purposeof the Act may bebest effectuated atthis point by recommending an order that the Respondentbe required toabide by thesettlement agreement and make payment in accordancetherewith.... CHECKER CAB CO.cab owned by Robert Redmond and later dischargedGardner in violation of 8(a)(1) and (3) of the Act.Upon the whole record and upon his observation of thewitnessesthe Trial Examiner makes the following:FINDINGS OF FACT AND CONCLUSIONS1.THE LABOR ORGANIZATION INVOLVEDLocal 5,Transportation Services and Allied Workers ofSeafarersInternationalUnionofNorthAmerica,AFL-CIO,herein called the Union;isnow and has beenat all times material herein,a labor organization withinthe meaning of Section2(5) of the Act.11.THE UNFAIR LABOR PRACTICESCharlesAugustusGardnerwas employed by theRespondent on October 16, 1962, as a taxicab driver. UpuntilNovember 30, 1967, he operated taxicab 102 whichwas the property of Robert Redmond to whom he paid$12 per day rental. Redmond paid the Respondent $133 amonth for affiliation with the Respondent, for which theRespondentfurnishedradiodispatcherserviceandinsurance.Gasoline and petroleum, products were requiredto be purchased from the Respondent.,Gardner became a shop steward for the Union in April1967.InJune 1967 Gardner commenced picketing theRespondent together with James Matthews, the Union'spresident. The Respondent had failed to pay money to theunion welfare fund as required by the labor agreement.The money was paid.The next Sunday after Gardner picketed he and severalother employees did not report for work.' On thefollowingMonday, Gardner was the first absentee "calledin"byChappelMonroe, the Respondent's personneldirectorand manager,and askedfor an explanation. HetoldMonroe that he was "tired" and "took off." Monroereplied, "Well, you arejust goingto take off three moredays." Additionally Monroe observed that the Respondent"might as well start right there and enforce the contract"and that from "now on" if he didn't work on the days hewas "supposed to work," he was going to be laid off.Gardner protestedhis suspensionand that of the otherdrivers on the ground that all employees had not beentreatedalike.After a conference with President Costellothe suspended drivers were returned to work.In June 1967 Gardner informed President Costello thata water fountain should be provided and the restroomshould be kept clean, so that men could "do what theyhave to do." This was done.InOctober 1967 Gardner became the Union's chiefsteward.In the same month the Respondent's cabs were "pulledoff" the street because the Respondent didn't pay asecurity bond. Gardner participatedin pressinga claim fora prorated refund for all owners for the 16 hours duringwhich the cabs lost service. After a conference withPresident Costello, Gardner told Monroe that they wereto refund the money. Monroe said the Respondent wouldpay the money only to those who asked for it. Gardnerprotested. Later in the dayMonroe saidthe owners wouldget $2.25. Gardner told Monroethiswas not the right'The labor agreement required that"all drivers must work a six (6) dayperiod.All even numbered cabs shall work even numbered Sundays andodd numbered cabs will work odd numbered Sundays "23figure but it should amount to about $12.50. Monroe saidthat President Costello would never pay such amount andasked Gardner who was pushing the payment. Amongother thingsMonroe said, "Somebody is pushing it andwhoever is pushing it will `be sorry." Monroe and Gardnerthen met with President Costello and she insisted that shewould pay nothing. Gardner 'thensigned-and presented agrievance to President Costello at which time he said toher,"Mrs. Costello, if you would just listen to me amoment and take a little advice, you will save yourselfsome money." Gardner continued: "What has happenedas a result of filing ;of this grievance is concerning everyman that was involved that was suppose to work thatSunday, which means about 3 dollars per hour, forty-eightdollars for the sixteen hours, less his expenses whichwould be about twenty-five per day per man he wouldhave to pay out. On the other hand, you just have to givethe owner twelve fifty."Mrs. Costello replied that "shedidn't want [his] advice, that she would see her attorneyand [he should] get out of [her] office she was busy." Thegrievance was finally settled for the compromise amountof $10 a cab.On November 20, 1967, Gardner spoke to Monroeabout the Respondent's delinquency in payments to thewelfare fund which were due on November 5 and 20. Inthat these payments were not paid Gardner commencedpicketing the Respondent on November 21, 1967.On November 22, 1967, Evelyn. Dennis testified thatduring a phone conversation Monroe said to her, "Man,your man, Gardner, is out here picketing the pumps, andhe has been brainwashed by Matthews and Milton Stanleyboth,and I am goingto get my chance yet to fire him."Dennis"stopped him" and said, "No, let me talk tohim."Monroe 'responded, "You better talk to himbecauseIam going tofire him."'The picket line, with Gardner picketing continued untilNovember 29, 1967, at which time the delinquent welfarepayments were madeOn the next day, November 30, 1967, when Gardnerreturned to work from picketing he was denied a workpermit.He was told he had "a bad looking fender andMrs. Costello wanted the cab off the street." The accidentwhich had caused the damaged fender had occurred inSeptember 1967 and had been reported to the Respondent;itwas known to Mrs. Costello. Nevertheless Gardner hadbeen permitted to operate the cab from the time of theaccidentuntilNovember 30 with the damaged fender.During this period his, cab had neither been removed fromthe streets by the Respondent nor by the city of St. Louis.The city of St. Louis requires an annual cab inspectionfor licensing. In addition random inspections are requiredwhen the city receives information that a cab needsinspection.When cabs are notified to report for randominspection it is not the general practice to require them tobe removed from the streets.' The Respondent received arandom notice on December 1, 1967, citing for inspectioncabs 102 (Gardner's cab), 141, 169, 183, and 214. Thesecabs with the exception of 102 appeared for inspection onDecember 19, 21, 27, and 29, respectively. None of thecabswas removed from service by the city or theRespondent after the inspection. Cab 141 continued on the'While Monroe appeared as a witness he did not deny the testimony ofDennis.Dennis'testimony is credited'Lawrence E Otterbach,who had been an investigator in the city streetdepartment,testified that it was not the city's general practice to removethe cab from the streets for fender damage at the time the notification forthe random inspection was sent. 24DECISIONS OF NATIONALLABOR RELATIONS BOARDstreetsalthough its headlight was knocked out and afender was damaged.Cab 211,one of the Respondent'sother cabs, after a random inspection,was allowed toremain on the streets by the city and the Respondentalthough the left fender and the rear bumper weredamaged.On December 1, 1967, Gardner began driving EdwardJohnson's cab 189 for the Respondent. On December 9,1967, Gardner had a brake failure in cab 189. Brake fluidhad escaped from the braking system. At the time, with afare,Gardner was approaching a car which had stoppedfor a car about to make a left turn. His cab hit the car.When the police arrived Gardner "had the police takespecial note that the brakes had gone out and there wasfluid out in the street."Gardner reported the accident to the Respondent andSupervisorThomas Jones appeared. Jones found thebrakes to be inoperative and brake fluid on the street.Gardner's written. report to the Respondent on Monday,December 11, 1967, in part stated:Iwas headed West on NaturalBridgeBlvd. at aspeed of about 15 or 20 m.p.h. after having applied thebrakes for a car in front of us which had stopped foranother car in front of it to make a left turn offNaturalBridge intoa side street.When I first appliedthe breaks [sic] the cab slowed down and then thebreak [sic] tention [sic] suddenly went off and the break[sic] peddle [sic] fell to the floor and I ran into the rearend of the car in front of me because of a break [sic]failure.Robert Redmond repaired cab 189. He found that theleft front wheel cylinder was "completely out" and thatsuch condition was caused by wear. He testified that theresulting leak in the braking system would cause completefailureof the brakes. Although Gardner appeared onMonday, December 11, 1967, for a cab, thereafter hereceivedno assignment.On December 14, 1967, cabdriver Milton Stanley, aunion steward, overheard Monroe say that Gardner wasfired. Stanley inquired and Monroe said Gardner had beenfired on "orders of Mrs. Costello." Gardner and Stanleythen talked to Monroe who told them Gardner had beenfired because he had a "front-end accident." Monroe alsoclaimed Gardner had been "tailgating" and that the otherlanes were empty. Stanley and Gardner then tried to seeMrs. Costello and were informed that she did not havetime to talk with them or "any other damn representativeof theunion."Gardner heard Mrs. Costello comment that"he is fired and he is going to stay fired and [she didn't]want to talk to him." Stanley and Gardner then went tothe union hall.Matthews phoned Mrs. Costello, but she'would not budge. Gardner filed a grievance.Jones had reported the accident to Mrs. Costello onSunday, December 10, 1967, by telephone. On Monday orTuesday Jones filed his report of the accident togetherwith Gardner's report which appeared on the reverse sideof Jones' report. Remarks attached to Jones' reportrevealed:At about 5:15 pm Dec. 9, 1967 Checker Cab 189 wastraverling [sic]West in the 77 hundred block of NaturalBridge, when a 1964 Chev stopped because of car infront of it making left turn. Charles Gardner, Driver ofChecker Cab 189 said that when he applied his foot tobrake his cab his brakes had gone out and he wasunable to stop his cab in time to keep from striking the1964Chev in the rear causing extensive damage toChev. Driver of Chev said he was knock against thewindshield, that he was going to his doctor and thepassenger in the cab was taken to Jewish hospital, andsent home with a brace on her neck, she is underdoctor's care at home. I spoke with her husbandSunday evening and he said she was resting well.In his report Jones did not attribute fault to Gardneralthough sometimes he included such findings in hisreports.According to Mrs. Costello, on Sunday she "came tothe lot and found out that Mr. Gardner had a front-endaccident and how serious the accident was," but she didnot decide to discharge him until she "saw the report thenextmorning from Mr. Jones." On Monday afternoon,December 11, she testified that she told Monroe to tellGardner he was through.' According to Mrs. Costello shedid not see Gardner's accident report before she fired himand didn't "ask him what happened" although ordinarilyshe discussed such matters with the employee involved.She testified, "I had the supervisor's report before me andthat was all I had to have." She, however, admitted thatJones had told her that Gardner had "told him that thebrakes had failed, had gone out," and indicated thatRobert Wolf, presentlymanagerand vice president of theRespondent, had tested the brakes and found that theywereout;however, she testified that he "couldn'tdetermine whether that happened before the accident orbecause of the accident."` Nevertheless,Mrs.Costellomade no further investigation nor would she talk withGardner.In answer to her counsel as to "what, if anything," shetook into consideration when she discharged Gardner on"December 9 or 10 of '67," Mrs. Costello answered, "Theweather,' the size of the street, the time of day it was,time of traffic, the heaviness of traffic, and many otherthings. These are the specifics."'While Mrs. Costello testified that the "sole reason" forGardner's discharge was the accident on December 9,1967 (a front-end or chargeable accident),' she said shetook into consideration the "warning" she had given himin"February 67,"'° his "past driving record"" and theaccident he had "on December 9."'While Mrs.Costellotestified that she had Jones' accident report beforeher, she denied that Gardner's reportwas beforeher or that Gardner hadmade a report. The fact thatGardner'sreport appearedon the reverse sideof Jones' report with the notation on Jones' report at thetop "Fill outboth sides"and at the bottom"over" causes the reliabilityof Costello as acredible witness to become suspect.Moreover,when Jones teitiliied, he firstsaid that Gardner did not turn in a report and that he had never seen areport from him.When confronted withthe reporthe changed histestimony.The testimonyof Jones andCostello raisesa question as towhetherthe Respondent intended to concealGardner's reportwhichplainlydisclosed that the cause of the accident was instant brake failure.'According to Monroe he also mentionedthe faultybrakes.'Jones' report noted:"weather misty."'It is indeed significant that these "specifics" did not include the subjectsof instant brake failure,itscause and effect,obvious, importantconsiderationswhichwould have contributedtowhetherGardner wasactually atfault orwhether good cause existedfor hisdischarge.'A "chargeableaccident"was interpretedbyMrs.Costello to be"Wheneverit is our fault.""Gardner had been involved in an accidenton February 21, 1967.According to his testimony, which is uncontradicted, as he approached anintersection,his cab slipped on a sheet of ice causedby theleakage from abroken water main and the back end of a Harris cab coming around thecorner connectedwith "the very tip of [his] leftfront bumper." As anaftermathof the accidentthe next morningMrs. Costellogave the driverof the Harriscab and his passenger"S50 eachin connection with thisaccident."Gardner was off the night of the accident and returned to workthe nextday. Gardnertestified that he "did not run into the rear" of theHarris cab and he denied, as was assertedby Mrs. Costello,that she said"See page 25. CHECKER CAB CO.25Jones testified that this was the only accident he hadever investigated involving brake failure.': He testified thathe had investigated a front-end accident involving driverStanley who had skidded into a car and determined that itwas his fault. Stanley was not discharged. Jones also hadinvestigatedafront-endaccidentinwhichdriverBnnkley's foot slipped off the brake pedal. He determinedthat it was Brinkley's fault. Brinkley was not discharged.Mrs.Costello recalled a front-end accident in 1967involving employee Foster. He was not discharged.The labor agreement between the Union and theRespondentprovided that,"No employee shall besuspended,dischargedorotherwisedeprivedofemployment or adversely affected in his employmenttenure in the absence of good and sufficient cause."On the basis of the credible evidence in this case theTrial Examiner concludes that the accident of December9, 1967, was not the fault of Gardner, but resulted frominstant brake failure over which Gardner had no control,factswhich were known or could have been reasonablyascertainedby the Respondent had the Respondentwanted to make inquiry Under these circumstances theTrial Examiner cannot find that Gardner was dischargedfor good and sufficient cause.Nevertheless "[i]t is true, of course, that `Managementcan [still] discharge for good cause, or bad cause, or nocause at all It has, as the master of its own businessaffairs, complete freedom with but one specific, definitequalificationitmay not discharge when the realmotivating purpose is to do that which Section 8(a)(3)forbids.' ""The Supreme Court teaches that in the consideration ofanallegeddiscriminatorydischarge it is the "`truepurpose' or `realmotive' in the hiring or firing thatconstitutes the test."" Thus in this case the question isWhat was the Respondent's "true purpose" or "realmotive" for the discharge of Gardner.15 The TrialExaminer is convinced that the "real motive" and "trueto him that if he had "another front end accident that [he] would have tobe discharged " (Mrs Costello testified that he was returned to work withthe warning that "if there was anymore front-end accidents he would beterminated ") Since there is no credible evidence that the February 21accident was a front-end accident or that Gardner had ever been involvedin a front-end accident, the subject of front-end accidents in connectionwith the February 21 accident was not necessarily germane Thus the TrialExaminer is prone to believe Gardner's denial that he had not received thewarningMrs Costello testified that Gardner "had more accidents afterthis, quite a few, but he had been hit ""Mrs Costello did not review Gardner's pnor accident record but reliedupon her memory of his prior accidents Gardner admitted that he hadbeen involved in 12 accidents in about 5 years of driving Some of theseaccidents occurred while Gardner was not in the cab The only alleged"chargeable accident" was the one which occurred on February 21, 1967"Jones testified that he investigated over 100 accidents a year for theRespondent"N L R B v Transport Clearings, Inc.311 F 2d 519, 523 (C A 5) The"mere existence of valid ground for discharge is no defense to a chargethat the discharge was unlawful, unless the discharge was predicated solelyon those grounds, and not by a desire to discourage union activity "N L R B v Symons Manufacturing Co ,328 F 2d 835, 837 (C A 7) Inthe case ofN L R BvWhitinMachineWorks, 204 F 2d 883, 885 (C AI), it was saidAlthough the discharge of an inefficient or insubordinate union memberororganizer is lawful, itmay become discriminatory if othercircumstances reasonably indicate that the union activity weighed moreheavily in the decision to fire him than dissatisfaction with hisperformanceMotivation is an elusive factIn SoloCupCompany, 237 F 2d 521, 525 (C A 8), it said,A justifiable ground for dismissal is no defense if it is a pretext and notthe moving causepurpose" of the Respondent in removing Gardner's cabfrom the streets on December 1, 1967, and laterdischarging him on or about December 12, 1967, was todiscourageactivityonbehalfof the Union andmembership in the Union and that thereby theRespondent violated Section 8(a)(1) and (3) of the Act '°Thereseems littledoubtthattheRespondentdiscriminated against Gardner because he, as a unionsteward, gave the Respondent a "hard time " Shortlyafter he became a steward in April 1967, he picketed theRespondent's premises. He pressed for a water fountainand improved restroom facilities. He demanded paymentfor owners whose cabs were idled because the Respondentfailed to provide a security bond, at which time Monroethreatened that "whoever is pushing it will be sorry."Again he picketed on November 21, 1967, and while hewas on the picket line Monroe, referring to Gardner'spicketing,warned an acquaintance of Gardner that she"better talk to him because [he] was going to fire him."On December 1, when Gardner returned to work afterconcluding his picketing his cab was precipitously removedfrom the street without apparent reason or immediateneed.Upon the occurrence of the very next incident forwhich he could have been purportedly discharged, he wassummarily dismissed even though the incident occurredthrough no fault of Gardner.The pretextual nature of Gardner's discharge isapparent.Other drivers involved in accidents of similarkind who were at fault were not discharged The decisionto discharge Gardner was made without discussion withhim although the Respondent admitted it was customaryto discuss with a driver his accident before discharge andoffer him an opportunity to explain the accident. TheRespondent refused to meet with Gardner and UnionSteward Stanley or "any damn union representative" asprovided in the first step of the contractual grievanceprocedure The Respondent stubbornly refused to considerthemitigating factor, i.e., Gardner's lack of fault, in theanalysis of the "specifics" weighed in deciding Gardner'sdischarge andmanifested amind willfully closed touncontrovertedproof of instant brake failure as anelement to be considered in assessing the justification forhis discharge. Gardner's prior accident record, includingbut one incident of an alleged "chargeable" accident inFebruary 1967, did not justify a discharge for anot-at-fault accident."Thus, from the threats conveyed to Gardner relating tohis activities as a union steward, from the timing of theremoval of his cab from service without immediate needimmediately after his picketing ceased, from the purelypretextual nature of his discharge as disclosed above, and"The Supreme Court has said inLocal 357,InternationalBrotherhoodof Teamsters [Los Angeles-SeattleMotor Express] v N L R B,365 U S667, 675""Actual motive, a state of mind, being the question, it is seldom thatdirect evidence will be available that is not also self-serving In such cases,the self-serving declaration is not conclusive, the trier of fact may infermotive from the total circumstances proved Otherwise no person accusedof unlawful motive who took the stand and testified to a lawful motivecould be brought to book" Shattuck Denn Mining Corporation,362F 2d 466, 470 (C A 9)"CfShattuck Denn Mining Corp, supra, Socony Mobil Oil Company,Inc, 357 F 2d 662 (C A 2), andMarket Basket,144 NLRB 1462, 1463"This appears to have been conceded by Mrs Costello when sheacknowledged that after the February 21 accident Gardner had beeninvolved in "quite a few" accidents for which he had not been disciplined,apparently because "he had been hit " From her testimony it seems thatthese subsequent accidents were not Gardner's fault for which reason noaction was taken against him 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom a consideration of the credible record as a whole, theTrialExaminer finds that the "real motive" of theRespondentwas to discourage union activities andmembership in a labor organization.The removal of Redmond's cab from service in order todiscourage Gardner's union activities caused a financialloss to Redmond and such loss had the foreseeable effectof causing Redmond and other cab owners to refrain fromrenting their cabs to drivers who might exercise theirSection 7 rights and was violative of Section I of the Act.III.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCETheactivitiesoftheRespondentoccurringinconnection with its operations as herein set forth have aclose, intimate, and substantial relationship to trade,traffic, and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.IV. THERECOMMENDED REMEDYIn that the Respondent has committed no subsequentunfair labor practices and has already posted a notice theTrialExaminer is of the opinion that no useful purposewill be served by requiring the reposting of a notice.In that the General Counsel and the Charging Partywere satisfied that the settlement agreement executed onApril 8, 1967, approved by the Regional Director, Region14, and the Trial Examiner would effectuate the purposesof the Act and there having been no subsequent unfairlabor practices committed by the Respondent, the TrialExaminer recommends, except for the posting of thenotice, that the Respondent be ordered only to complywith the terms of the settlement agreement. However, inaddition to the payment of $1,300 to Charles Gardner and$151 to Robert Redmond under the settlement agreement,interest at the rate of 6 percent per annum shall be paidon said amounts commencing on April 8, 1967, andcontinuing until paid in full.Conclusions of Law1.The Union is a labor organization within themeaningof the Act.2.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and it willeffectuate the purpose of the Act for jurisdiction to beexercised herein.3.By removing Robert Redmond's cab from the streetsonDecember 1, 1967, and by unlawfully dischargingCharlesAugustus Gardner, on or about December 12,1967,theRespondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) and (3) ofthe Act.4.The aforesaid unfair labor practices are unfair laborpractices within themeaningof Section 2(6) and (7) of theAct.[Recommended Order omitted from publication.]